Roberts, C. J.
On June 2, 1969, the grand jury returned three indictments, in each of which the defendants, Robert E. Fairbrothers, John Rossi, and Rudolpho G. Sciarra, were charged with offenses arising out of the fatal shootings of Rudolph Marfeo and Anthony Melei in a Providence market on April 20, 1968. Also named in the same indictments were Raymond L. S. Patriarca and Maurice R. Lerner. In Indictment No. 69-767 the defendants, Fair-brothers and Rossi, were charged with the murder of Rudolph Marfeo, while the defendant, Sciarra, was charged as.an accessory. In Indictment No. 69-768 the defendants, Fairbrothers and Rossi, were charged with the murder of Anthony Melei, and the defendant, Sciarra, was charged as an accessory. In Indictment No. 69-769 the defendants, Fairbrothers, Rossi, and Sciarra, were all charged with having conspired to murder both Marfeo and Melei. A detailed discussion of the factual context surrounding the slayings may be found in our opinion in State v. Patriarca, 112 R. I. 14, 308 A.2d 300 (1973),
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, for plaintiff.
Raymond J. Daniels, Charles J. Rogers, Jr., for defendants John Rossi and Rudolpho G. Sciarra; Anthony S. Del Oiudice, for defendant Robert E. Fairbrothers.
These defendants, along with Raymond L. S. Patriarca and Maurice R. Lerner, were tried jointly on all three indictments in the Superior Court, and on March 27, 1970, the jury returned verdicts convicting each of these defendants of conspiring to mürder Marfeo and Melei but returned no verdicts on the indictments charging Fair-brothers and Rossi with the murders of Marfeo and Melei and charging Sciarra as an accessory to those murders. Each of these defendants -has separately prosecuted a bill of exceptions to this court.
An exhaustive analysis of the briefs filed in behalf of Fairbrothers, Rossi, and Sciarra is persuasive that all of the contentions of error raised therein have been considered and determined to be without merit in State v. Patriarca, supra, and State v. Lerner, 112 R. I. 62, 308 A.2d 324 (1973).
In such circumstances we are persuaded that extended opinions with respect to the contentions of each of these defendants would be duplicative of the conclusions reached on the various issues in State v. Patriarca and State v. Lerner, supra.
All -of the exceptions of each defendant are overruled, each conviction is sustained, and the cases are remitted to the Superior Court for further proceedings.
Petition to reargue denied.
Mr. Justice Powers participated in the decision but retired prior to its announcement. Mr. Justice Paolino, Mr. Justice Joslin, and Mr. Justice Doris did not participate.